                Case 4:19-cv-01668-YGR Document 38 Filed 09/13/19 Page 1 of 5



 1   John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
 2   407 Bryant Circle, Suite F,
     Ojai, CA 93023
 3   Tel: (805) 272-4001
     Fax: (805) 719-6858
 4   Email: team3@czrlaw.com
 5   Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
 6   Bellevue, WA 98007
 7
     (425) 747-4500
     Email: deb@debbiancolaw.com
 8
     Carol L. Hepburn, Pro Hac Vice
 9   200 First Avenue West, #550
     Seattle, WA 98119
10   Tel: 206) 957-7272
     Fax: (206) 957-7273
11   Email: carol@hepburnlaw.net

12   Elaine T. Lenahan, Pro Hac Vice
     2655 Villa Creek, Suite 204
13   Dallas, Texas 75234
14   Phone: 214-584-6664
     Email: elaine@lenahanlaw.com
15

16   Attorneys for Plaintiffs,

17
                                   UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19

20
      “LILY,” et al                              Case No: 19-CV-01668-YGR
21

22                                               PLAINTIFFS’ REQUEST FOR JUDICIAL
              Plaintiff,                         NOTICE IN SUPPORT OF THEIR
23                                               OPPOSITION TO DEFENDANT’S
         v.                                      MOTION TO DISMISS THE COMPLAINT
24

25                                               NOTE ON MOTION CALENDAR:
      KENNETH BRESLIN,
26
                                                 Date: OCTOBER 9, 2019
27            Defendant.                         Time: 2:00 P.M.
                                                 Judge: Honorable Yvonne Gonzalez Rogers,
28
     PLAINTIFFS’ REQUEST FOR JUDICIAL
29   NOTICE IN SUPPORT OF THEIR OPPOSITION
     TODEFENDANT’S MOTION TO DISMISS
30   THE COMPLAINT

31
              Case 4:19-cv-01668-YGR Document 38 Filed 09/13/19 Page 2 of 5



 1                                                       United States District Court Judge
 2

 3
                     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 4
            PLEASE TAKE NOTICE that Plaintiffs request this Court to take judicial notice,
 5
     pursuant to Federal Rule of Evidence 201, of the documents listed below and attached to the
 6

 7   Declaration of Carol L. Hepburn (“Hepburn Decl.”) in support of Plaintiff’s Motion for Judicial

 8   Notice. Specifically, Plaintiffs request that the Court take judicial notice of the following
 9
     documents:
10

11
             Exhibit 1: is a true and correct copy of the March 1, 2018 Minute Order Regarding
12

13   Entry and Acceptance of Guilty Plea filed at ECF 68 in United States v. Kenneth Breslin, United

14   States District Court, Northern District of California, No. 4:16-CR-00515-YGR;
15

16
             Exhibit 2: is a true and correct copy of the August 30, 2019 Plea Agreement filed at
17
     ECF 36-1 in United States v. Kenneth Breslin, United States District Court, Northern District of
18

19   California, No. 4:16-CR-00515-YGR;

20

21
            Exhibit 3: is a true and correct copy of the May 31, 2018 Judgment and Appended
22
     Restitution and Order filed at ECF 80 in United States v. Kenneth Breslin, United States District
23
     Court, Northern District of California, No. 4:16-CR-00515-YGR;
24

25

26

27

28
     PLAINTIFFS’ REQUEST FOR JUDICIAL
29   NOTICE IN SUPPORT OF THEIR OPPOSITION
     TODEFENDANT’S MOTION TO DISMISS
30   THE COMPLAINT

31
              Case 4:19-cv-01668-YGR Document 38 Filed 09/13/19 Page 3 of 5



 1          Exhibit 4: is a true and correct copy of the August 30, 2019 Order Denying Motion to
 2
     Dismiss filed at ECF 42 in Amy, et al v. Randall Steven Curtis, United States District Court,
 3
     Northern District of California, No. 4:19-CV-02184-PJH;
 4

 5

 6          Exhibit 5: is a true and correct copy of the October 19, 2018 Findings and

 7   Recommendation filed at ECF 38 in N.S. v. Steven Douglas Rockett, United States District Court,
 8
     District of Oregon, No. 3:16-CV-2171-AC;
 9

10
            Exhibit 6: is a true and correct copy of the November 28, 2018 Order filed at ECF 44 in
11

12   N.S. v. Steven Douglas Rockett, United States District Court, District of Oregon, No. 3:16-CV-

13   2171-AC.
14

15
                        MEMORANDUM OF POINTS AND AUTHORITIES
16
                                            INTRODUCTION
17

18          Plaintiffs’ “Lily” et al respectfully request that this Court take judicial notice of three

19   documents filed in the criminal case, United States v. Kenneth Breslin, United States District
20
     Court, Northern District of California, No. 4:16-CR-00515-YGR, one document filed in the civil
21
     case, Amy, et al v. Randall Steven Curtis, United States District Court, Northern District of
22
     California, No. 4:19-CV-02184-PJH, and two documents filed in the civil case, N.S. v. Steven
23

24   Douglas Rockett, United States District Court, District of Oregon, No. 3:16-CV-2171-AC.

25
                                                ARGUMENT
26

27          In considering a motion to dismiss brought under Federal Rule of Civil Procedure

28   12(b)(6), a court may consider any matters subject to judicial notice. A matter is subject to
     PLAINTIFFS’ REQUEST FOR JUDICIAL
29   NOTICE IN SUPPORT OF THEIR OPPOSITION
     TODEFENDANT’S MOTION TO DISMISS
30   THE COMPLAINT

31
              Case 4:19-cv-01668-YGR Document 38 Filed 09/13/19 Page 4 of 5



 1   judicial notice when it is “not reasonably subject to dispute” because it either “(1) is generally
 2
     known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
 3
     determined from sources who accuracy cannot reasonably be questioned” Fed. R. Evid. 201(b).
 4
     A court “must take judicial notice if a party requests it and the court is supplied with the
 5

 6   necessary information.” Fed. R. Evid. 201(c)(2).

 7
                                               CONCLUSION
 8

 9          For the foregoing reasons, Plaintiffs’ respectfully request that the Court grant their

10   Motion for Judicial Notice in support of their Opposition to Defendant’s Motion To Dismiss.
11
            Plaintiffs’ have no objection to the Defendant’s Motion for Judicial Notice.
12

13

14
     Dated this 13 day of September, 2019.
                   th



15

16

17    CARPENTER, ZUCKERMAN, & ROWLEY

18    By__/s John A. Kawai________
      John A. Kawai
19    407 Bryant Circle, Suite F
20    Ojai, CA 93023
      805-272-4001
21    jk@czrlaw.com
22
      CAROL L. HEPBURN, P.S.
23

24    By_/s Carol L. Hepburn_________
      Carol L. Hepburn , Pro Hac Vice
25    200 First Ave. West, Suite 550
      Seattle, WA 98119
26
      (206) 957-7272
27    (206) 957-7273 fax
      Email: carol@hepburnlaw.net
28
     PLAINTIFFS’ REQUEST FOR JUDICIAL
29   NOTICE IN SUPPORT OF THEIR OPPOSITION
     TODEFENDANT’S MOTION TO DISMISS
30   THE COMPLAINT

31
             Case 4:19-cv-01668-YGR Document 38 Filed 09/13/19 Page 5 of 5



 1   Attorneys for Plaintiffs Lily, Sarah, Skylar, Savannah, Sally, Sierra and Violet
 2

 3   DEBORAH A. BIANCO, PLLC

 4   By_/s Deborah A. Bianco________
     Deborah A. Bianco, Pro Hac Vice
 5   14535 Bel-Red Road, #201
     Bellevue, WA 98007
 6
     Phone: 425-747-4500
 7   Email: deb@debbiancolaw.com
     Attorney for Maureen, Pia, Mya, Ava
 8

 9

10
     LENAHAN LAW, PLLC

11   By_/s Elaine T. Lenahan_________
     Elaine T. Lenahan, Pro Hac Vice
12   2655 Villa Creek, Suite 204
13
     Dallas, Texas 75234
     Phone: 214-584-6664
14   Email: elaine@lenahanlaw.com
     Attorney for Chelsea and Angela
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ REQUEST FOR JUDICIAL
29   NOTICE IN SUPPORT OF THEIR OPPOSITION
     TODEFENDANT’S MOTION TO DISMISS
30   THE COMPLAINT

31
